Citation Nr: 1433471	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-42 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1979 to December 1979 with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the appellant's representative's June 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

 A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).   

In this case, the appellant claims that he has right ear hearing loss due to wearing headsets on a continuous basis while performing duties as a Multichannel Communications Equipment Operator during ACDUTRA.  See VA Form 9.  His DD-214 confirms his claimed military occupational specialty.  He also reports that he was less than five feet away from a grenade blast while he was in basic training, which resulted in right ear hearing loss and tinnitus, which he claims that he had for nine straight months afterwards as well as on and off since such time.  See August 2009 statement and VA Form 9. 

With respect to tinnitus, the Board finds that the appellant is competent to report ringing in his ears as these symptoms come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Regarding hearing loss, the Board notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
 
The appellant's service treatment records reflect that, upon his July 1979 enlistment examination, his right ear pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
25

Thereafter, a July 1983 annual examination for the appellant's Reserve service noted pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
50
50

Additionally, the appellant has submitted several statements in support of his claim from friends and family members who personally observed the effects of his hearing difficulties, to include tinnitus, since his ACDUTRA, i.e., since 1980, 1982, and 1984.       

Given the appellant's claimed in-service noise exposure, the July 1983 evidence of right ear hearing loss, the competent statements of personal observations of the effects of the appellant's hearing difficulties, and the appellant's competent statement of continued ringing in the ears since service, the Board finds that he should be afforded a VA examination so as to determine the nature and etiology of his right ear hearing loss and tinnitus.   

Although the appellant has not indicated that there are any additional outstanding treatment records beyond those for which a formal finding of unavailability has already been made, while on remand, he should be given another opportunity to submit authorization and consent forms for any additional audiological treatment that he has received. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any VA or non-VA healthcare provider, other than those for whom a formal finding of unavailability has already been made, who has treated him for right ear hearing loss and/or tinnitus.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining any outstanding treatment records, afford the appellant a VA audiological examination.  The record on appeal and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  All necessary testing should be accomplished.

(A)  The examiner should confirm whether the appellant has right ear hearing loss.  The examiner is advised that the appellant is capable of diagnosing tinnitus himself.

(B)  The examiner should offer an opinion as to whether right ear hearing loss pre-existed the appellant's entry to ACDUTRA.  If so, the examiner should offer an opinion as to whether it is at least as likely as not such was aggravated by his ACDTURA, to include his in-service noise exposure as a result of wearing headsets on a continuous basis while performing duties as a Multichannel Communications Equipment Operator and/or exposure to a grenade blast.  

(C)  For tinnitus and, if found to not pre-exist entry ACDUTRA, right ear hearing loss, the examiner should offer an opinion as to whether it is at least as likely as not that such had their onset in, or are otherwise related to, the appellant's ACDUTRA, to include his in-service noise exposure as a result of wearing headsets on a continuous basis while performing duties as a Multichannel Communications Equipment Operator and/or exposure to a grenade blast.  
 
In offering such opinions, the examiner should consider the appellant's and his friends' and family members' lay statements regarding the onset of his right ear hearing loss and tinnitus, and continuity of symptomatology.  A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

